Title: To James Madison from Anthony Merry, 31 August 1804
From: Merry, Anthony
To: Madison, James



Sir,
Philadelphia August 31st. 1804.
I have received Information respecting several Vessels which have of late been armed in, and have sailed from, the different Ports of the United States, some loaded with Articles contraband of War (Gun-Powder is said to be the general Article) others with Cargoes of innocent Goods, and others again in Ballast. After the diligent Inquiry which it has been my Duty to make on so important a Subject I think that I can have the Honor of stating to you with Certainty that several Vessels of the above Description, which are mentioned to be Schooner rigged, have sailed lately from the Port of Baltimore, whilst others, of a larger Size, even Ships of considerable Burthen, and completely equipped for War, have sailed from the Port of Philadelphia bound to the Possessions of His Majesty’s Enemies in the East as well as in the West Indies. It is said that the Object of some of these Equipments is to force a Trade with the Blacks in the Island of St. Domingo, in which Attempt the public Prints have stated, so circumstantially as to leave no Doubt on the Subject, that Two American Vessels have been captured by French Cruizers after making Resistance: but I have strong Reason to believe that the Destination of others, particularly from the Port of Philadelphia, has been with Cargoes of contraband Articles to the Enemies Possessions in the East and West Indies. Let their Destinations, however, be what they may, it cannot, I conceive, but be justly considered that such Armaments on the Part of the Citizens of a neutral State must be attended with Consequences prejudicial to a belligerent Power, and may therefore be deemed rightly as offensive, for which Reason the Law of Nations has stated one of the first Obligations of Neutrality to be that of abstaining from all Participation in warlike Expeditions. The armed Vessels alluded to may become the Property of the King’s Enemies, either by Capture at Sea, or by Purchase in the Ports to which they are destined, and are thus in Readiness to be converted immediately into Instruments of Hostility against His Majesty, whilst, in another Point of View, they are calculated to protect the Vessels, when they are loaded with contraband Articles, against the lawful Search and Detention of a lawfully commissioned Cruizer when the latter shall happen to be of inferior Force. Indeed, I conceive that it may not be giving too great an Extent to the Principle of the Law of Nations, without attending to the Nature of the Cargo, to consider the very Arms, Ammunition and other Implements of War, with which such Vessels are furnished, as contraband Articles, when the vessels have been thus equipped without the Authority of the Nation to which they belong.
I understand, Sir, that the Armaments in question have, in Fact, taken place under no Commission or Authority whatever from the Government of the United States. I have therefore thought it my Duty to have the Honor of making you acquainted with the Information that has reached me on this Subject, and, if the Observations which I have taken the Liberty to make upon it should happily be conformable to the Sentiments of the American Government, I can safely trust to their Justice, as well as to their Jealousy of observing the most strict Neutrality in the present War, to take such Measures as shall appear to them the most proper for suppressing the illegal Proceedings complained of on the Part of those Individuals Citizens of the United States who shall appear to be concerned in them. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
